UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) Information to be included in statements filed pursuant to Rule 13d-1(a) and amendments thereto filed pursuant to Rule 13d-2(a). (Amendment No.2)* DISH NETWORK CORPORATION (Name of Issuer) CLASS A COMMON STOCK, $0.01 PAR VALUE PER SHARE (Title of Class of Securities) (CUSIP Number) R. Stanton Dodge Executive Vice President, General Counsel and Secretary DISH Network Corporation 9601 S. Meridian Blvd. Englewood, Colorado80112 (303) 723-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 7, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SCHEDULE 13D/A CUSIP No. 278762109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS William R. Gouger 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)R 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.0%(2) 14 TYPE OF REPORTING PERSON (See Instructions) IN (1) “Voting Shares” include all shares of Class A Common Stock (“Class A Common Stock”) and Class B Common Stock (“Class B Common Stock”) of DISH Network Corporation (“DISH Network”) of which Mr. Gouger is the sole beneficial owner. The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time. The Voting Shares represent: (i) 140 shares of Class A Common Stock owned beneficially directly by Mr. Gouger; (ii) 7,249 shares of Class A Common Stock owned beneficially indirectly by Mr. Gouger in his 401(k) Employee Savings Plan; and (iii) 4,245,151 shares of Class B Common Stock owned beneficially by Mr. Gouger solely by virtue of his position as trustee (with sole voting and dispositive power) of certain trusts established by Mr. Ergen for the benefit of his family. Mr. Gouger exercises voting and dispositive power with respect to such trusts independently and in accordance with his fiduciary responsibilities to the beneficiaries of such trusts. Page 2 of 8 (2) Based on 205,187,102 shares of Class A Common Stock outstanding on September 3, 2010 and assuming conversion of the shares of ClassB Common Stock held by the Reporting Person into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that the Reporting Person may be deemed to own beneficially would be approximately 1.0%. Because each share of ClassB Common Stock is entitled to 10 votes per share, the Reporting Personowns beneficially equity securities of the Company representing approximately 1.6% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). Page 3 of 8 CUSIP No. 278762109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Ergen 2008 Two-Year GRAT dated September 5, 2008 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b)R 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Colorado NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0 % 14 TYPE OF REPORTING PERSON (See Instructions) OO Page 4 of 8 ITEM 4.Purpose of Transaction. Item4 is hereby amended and supplemented as follows: During the third quarter of 2010, Mr. Ergen receives an annuity amount from the 2008 GRAT under the trust agreement governing the 2008 GRAT. The number of shares of ClassB Common Stock to be distributed as an annuity payment is based in part on the price of the ClassA Common Stock on the distribution date and therefore cannot be calculated until the date of distribution. On September 7, 2010, the 2008 GRAT distributed 15,642,193 shares of ClassB Common Stock held by the 2008 GRAT to Mr.Ergen as an annuity payment and expired in accordance with its terms. ITEM 5. Interest in Securities of the Issuer. (a)This filing is for the cumulative share holdings of an affiliated group as of the close of business on September 8, 2010. See Items 11 and 13 of the cover pagesto this Amendment No.2 for the aggregate number of shares of Class A Common Stock and percentage of Class A Common Stock beneficially owned by each of the Reporting Persons. (b)See Items 7 through 10 of the cover pages to this Amendment No. 2 for the number of shares of Class A Common Stock beneficially owned by each of the Reporting Persons as to which there is sole power to vote or to direct the vote, shared power to vote or to direct the vote and sole or shared power to dispose or to direct the disposition. (c)The Reporting Persons have not effected any transactions in the ClassA Common Stock of DISH Network in the last sixty days other than as described herein. (d)Not applicable. (e)On September 7, 2010, the Reporting Persons ceased to be the beneficial owner of five percent or more of the Class A Common Stock of the Company. ITEM7. Material to be Filed as Exhibits ExhibitA: Agreement of Joint Filing Page 5 of 8 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. WILLIAM R. GOUGER Dated: September 8, 2010 /s/ William R. Gouger William R. Gouger Dated: September 8, 2010 2008 GRAT /s/ William R. Gouger William R. Gouger, Trustee Attention: Intentional misstatements or omissions of fact constitutes Federal criminal violations (See 18 U.S.C. 1001) Page 6 of 8 EXHIBIT INDEX ExhibitA: Agreement of Joint Filing Page 7 of 8 EXHIBIT A Agreement of Joint Filing Pursuant to Rule13d-1(k)(l)(iii) of Regulation13D-G of the General Rules and Regulations of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, the undersigned agree that the statement on Schedule13D/A to which this Exhibit is attached is filed on behalf of each of them in the capacities set forth below. WILLIAM R. GOUGER Dated: September 8, 2010 /s/ William R. Gouger William R. Gouger Dated: September 8, 2010 2008 GRAT /s/ William R. Gouger William R. Gouger, Trustee Page 8 of 8
